On January 12,1994, in the Second Judicial District of the State of Nevada, respondent Kim David Ramey, of Wichita, an attorney licensed to practice law in the State of Kansas, was found guilty of the crime of lewdness with a child under the age of 14 years. Respondent’s sentence was suspended, and he was placed on conditional probation for a period of time not to exceed four years.
On March 9, 1994, this court temporarily suspended respondent from the practice of law in the State of Kansas pending final disposition of the disciplinary proceeding begun by the Disciplinary Administrator’s office upon respondent’s conviction.
In a letter dated March 27, 1994, to the Clerk of the Appellate Courts, respondent voluntarily surrendered his license to practice *2law in the State of Kansas, pursuant to Supreme Court Rule 217 (1993 Kan. Ct. R. Annot. 185).
Effective this 1st day of April, 1994.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Kim David Ramey be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Kim David Ramey from the roll of attorneys licensed to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1993 Kan. Ct. R. Annot. 187).